724 S.E.2d 925 (2012)
STATE
v.
William Arthur BROWN.
No. 166P12-1.
Supreme Court of North Carolina.
May 4, 2012.
William Arthur Brown, Salisbury, for Brown, William Arthur.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 16th of April 2012 by Defendant for Emergency Writ Motion for Immediate Release:
"Motion Denied by order of the Court in conference, this the 4th of May 2012."